DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are currently pending in the instant Application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-12, 14-19, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy et al., US 2009/0038616 in view of Burton et al., US 6,349,724.
Regarding claim 1, Mulcahy discloses a blower (the device of Figure 1 as per Paragraph 50, a blower by way of having blower 2 thereof) for the treatment of a patient's sleep apnea (as per Paragraphs 2 and 74), the blower comprising: a start/stop button  (the snooze button of Paragraph 97) an air pump (blower 2); a processor(15 as per Paragraph 54) connected to the start/stop button and air pump (operably connected to the processor as shown in Figure 6B, as per Paragraphs 98 and 54, operation of the button controlling pressure in turn controlled via 15, 15 operably controlling 2 as shown in Figures 2 and 6B), the processor configured to perform an snooze procedure (as shown in Figure 6B) with the following steps: a. set a snooze period (Tsnooze) (the predetermined time period of S606 in Figure 6B, as per Paragraph 98), set ramp period (Tramp1) (the duration of step S610), and set an ultimate therapeutic pressure (TP)  (the second pressure of S612 as per Paragraph 98). b. When the 
Burton teaches a treatment protocol (as per Column 7, lines 6-16) including a ramp delay (recited) whereby time before a the ramp up of pressure begins is provided, allowing the patient to fall asleep before the treatment for sleep disorders by positive pressure (as per the Abstract of Burton) begins thus wherein in a first pressure delivery period analogous to step S606 of Mulcahy, pressure delivery is initially stopped. 
Burton and Mulcahy are analogous in that both are from the field of pressure delivery for treatment of sleep disordered breathing.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Mulcahy to comprise the ramp delay protocol of Burton, specifically modifying the processor of Mulcahy to stop delivery of pressure at the 

Regarding claim 2, the processor of Mulcahy is further configured (as shown at step S612 in Figure 6B, as per Paragraph 98 of Mulcahy) to perform the following step if T3 >= Tramp 1 (when elapsed time at 610 exceeds the predetermined time period of S606 in Mulcahy) then set the air pump to deliver air pressure at a pressure based on TP (delivering second pressure at S612).
Regarding claim 4, the processor of Mulcahy is further configured to set a snooze disable period (Tds) (receiving duration data 508 as shown in Figure 5, as per Paragraph 92 of Mulcahy), after step (b) but before (b)(i) (following an initial event of the snooze button being hit as shown at 608 in Figure 6B of Mulcahy, prior to advancement to S612), start a timer (T1) (inherently, for comparison to the predetermined duration of S610); if patient presses the start/stop button and Tds >= T1, then stop blower and exit snooze procedure (as in the modified Mulcahy in view of Burton as detailed regarding claim 1 above, wherein the blower is stopped at the outset of S606 in Mulcahy, effectively outsize of the snooze procedure of S608 of Mulcahy).
Regarding claim 5, the processor of Mulcahy is further configured to set a snooze disable period (Tds) (receiving duration data 508 as shown in Figure 5, as per Paragraph 92 of Mulcahy), after step (b) but before (b)(i) (following an initial event of the snooze button being hit as shown at 608 in Figure 6B of Mulcahy, prior to advancement to S612), start a timer (T1) (inherently, for comparison to the predetermined duration of S610); if patient presses the start/stop button and Tds >= T1, then stop blower and exit snooze procedure (as in the modified Mulcahy in view of Burton as detailed regarding claim 1 above, wherein the blower is stopped at the outset of S606 in Mulcahy, effectively outsize of the snooze procedure of S608 of Mulcahy).  However Mulcahy does not disclose a touchscreen connected to the processor whereby while Tds >= T1 the start/stop button comprises a snooze button displayed on 
Burton teaches a touchscreen (Figure 1, display 170 as per Column 7, lines 45-55 of Burton) connected to a processor  (controller 82) as a means of starting and stopping therapy (Column 7, lines 45-55 of Burton).
Burton and Mulcahy are analogous in that both are from the field of pressure delivery for treatment of sleep disordered breathing.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Mulcahy to comprise the touchscreen of Burton as a means for starting and stopping therapy, particularly comprising the switches and interface thereof thereby resulting in Mulcahy disclose a touchscreen connected to the processor whereby while Tds >= T1 the start/stop button comprises a snooze button displayed on the touch screen; while Tds <T1 the start/stop button comprises a stop button displayed on the touch screen.  It would have been obvious to do so for the purpose of achieving an interface as called for by Mulcahy using a known, suitable interface in the art of sleep disordered breathing treatment.
Regarding claim 6, the processor of Mulcahy is further configured to: set a pre-snooze period (Tps) (in the modified Mulcahy as detailed regarding claim 1 above, wherein the blower is stopped at the outset of therapy as taught by Burton) following actuation of the snooze button, the period ; after step (b) but before (b)(i), allow Tps to elapse (as during progression from the stopped period of Burton to the pressure delivery of step S606 of Mulcahy).

Regarding claim 8, the processor of Mulcahy is further configured: set a second ramp period (Tramp2) (the duration of step S610 during a subsequent performance of S610 in Mulcahy); if patient presses the start/stop button when T3>= Tramp1  (as shown in Figure 6B at step S608) then: i. allow Tsnooze to elapse (at step S608 following subsequent performance of S610, when snooze is not hit and 
Regarding claim 9, said blower of Mulcahy is further comprises  a flow detector (4f as per Paragraphs 48 and 50 of Mulcahy) connected to the processor and adapted to measure the airflow delivered to the patient (as per Paragraph 53), wherein the processor is further configured to perform the following steps: measure the air flow over a first period (measuring flow during non-REM sleep as per paragraph 54); measure the air flow over a second period (measuring during REM sleep as per Paragraph 54); detect an apnea or hypopnea event based on a deviation between the measured air flows; adjust the TP based on the detected apnea or hypopnea event (as per Paragraphs 53 and 54).
Regarding claim 10, Mulcahy discloses start of therapy based on patient input (as per Paragraph 133) however does not disclose the processor to set Tsnooze, Tramp1 and TP based on a user's input.
Burton teaches an input of settings (as per Column 8, lines 64-67) including control of ramp times and delay times (Column 7, lines 18-25 of Burton) via a control panel (110 in Figure 1)
Burton and Mulcahy are analogous in that both are from the field of pressure delivery for treatment of sleep disordered breathing.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Mulcahy to control panel and configuration for input of settings of Burton resulting in Mulcahy wherein the processor sets Tsnooze, Tramp1 and TP based on a user's input.  It would have been obvious to do so for the purpose of allowing customization of settings based on preference and therapeutic need.
Regarding claim 11, Mulcahy discloses start of therapy based on patient input (as per Paragraph 133) however does not disclose the processor to set Tds based on a user's input.

Burton and Mulcahy are analogous in that both are from the field of pressure delivery for treatment of sleep disordered breathing.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Mulcahy to control panel and configuration for input of settings of Burton resulting in Mulcahy wherein the processor sets Tds based on a user's input.  It would have been obvious to do so for the purpose of allowing customization of settings based on preference and therapeutic need.
Regarding claim 12, Mulcahy discloses start of therapy based on patient input (as per Paragraph 133) however not discloses the processor to set Tps based on a user's input.
Burton teaches an input of settings (as per Column 8, lines 64-67) including control of ramp times and delay times (Column 7, lines 18-25 of Burton) via a control panel (110 in Figure 1)
Burton and Mulcahy are analogous in that both are from the field of pressure delivery for treatment of sleep disordered breathing.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Mulcahy to control panel and configuration for input of settings of Burton resulting in Mulcahy wherein the processor sets Tps based on a user's input.  It would have been obvious to do so for the purpose of allowing customization of settings based on preference and therapeutic need.
Regarding claim 14, Mulcahy discloses start of therapy based on patient input (as per Paragraph 133) however does not disclose the processor to set Tramp2 based on a user's input.
Burton teaches an input of settings (as per Column 8, lines 64-67) including control of ramp times and delay times (Column 7, lines 18-25 of Burton) via a control panel (110 in Figure 1)
Burton and Mulcahy are analogous in that both are from the field of pressure delivery for treatment of sleep disordered breathing.  Therefore it would have been obvious to one of ordinary skill 
Regarding claim 15, both of Tramp 1 and Tramp 2 in Mulcahy are set between 0.25 and 1.5 hours (1 hour as per Paragraph 9 of Mulcahy).
Regarding claim 16, either or both of Tsnooze and Tramp 1 is set between 0.1 and 1.5 hours (Tramp1 being 1 hour as per Paragraph 9 of Mulcahy).
Regarding claim 17, wherein TP is set between 4 and 20 CM H20 (as per Paragraph 6 of Mulcahy).
Regarding claim 18, Mulcahy discloses a sleep period of 8 hours (as per Paragraph 92) however does not disclose wherein Tds is set between 4 and 8 hours. The instant Application doesn't provide criticality for a numeric snooze disable period claimed, particularly in instant Paragraphs 16 recites a range of 4-8 hours merely as optimal. Being disposed to perform therapy in a range of hours, below 8 hours is generally within the ranges as claimed, thus would not be destroyed by being made with the snooze disable period, Tds, as claimed. It would be obvious to do so since Mulcahy is directed to sleep disordered breathing treatment. Examiner respectfully points out In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 19, Mulcahy discloses a sleep period of 8 hours (as per Paragraph 92) however does not disclose wherein Tps is set between 0.1 and 1.5 hours. The instant Application doesn't provide 
Regarding claim 21, Mulcahy discloses a blower (the device of Figure 1 as per Paragraph 50, a blower by way of having blower 2 thereof) for the treatment of a patient's sleep apnea (as per Paragraphs 2 and 74), the blower comprising: a start/stop button  (the snooze button of Paragraph 97) an air pump (blower 2); a processor(15 as per Paragraph 54)  configured to perform an snooze procedure with the following steps: a. receive a snooze period (Tsnooze) (the predetermined time period of S606 in Figure 6B, as per Paragraph 98), set ramp period (Tramp1) (the duration of step S610), and an ultimate therapeutic pressure (TP) (the second pressure of S612 as per Paragraph 98). b. When the patient presses the start/stop button (as shown in Figure 6B at step S608): i. allow Tsnooze to elapse (inherently, the elapsed time at S610, as required for transition from S108 to S612 following the recited predetermined duration); ii. then deliver air pressure ramped up to and plateaued at the value of TP over period Tramp1 (ramping up to target pressure at step S610 in Figure 6B as per Paragraph 98 thus necessitating ramping according to a timer value  and ultimate therapeutic pressure relative to the ramp duration); c. If during steps (b)(i) or (b)(ii) the patient presses the start/stop button(as during the snooze hit contingency between steps S608 and S610 in Figure 6B where a snooze button is hit, causing 
Mulcahy discloses delivering a first pressure (at S606 in Figure 6B) following resetting the timer thereof, however does not disclose stopping delivering air pressure entirely.  Rather it is unclear in Mulcahy whether the delivery of first pressures at S606 includes a stopping of delivering pressure that is whether the delivery of first pressure includes an initial return to zero pressure.  
Burton teaches a treatment protocol (as per Column 7, lines 6-16) including a ramp delay (recited) whereby time before a the ramp up of pressure begins is provided, allowing the patient to fall asleep before the treatment for sleep disorders by positive pressure (as per the Abstract of Burton) begins thus wherein in a first pressure delivery period analogous to step S606 of Mulcahy, pressure delivery is initially stopped. 
Burton and Mulcahy are analogous in that both are from the field of pressure delivery for treatment of sleep disordered breathing.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Mulcahy to comprise the ramp delay protocol of Burton, specifically modifying the processor of Mulcahy to stop delivery of pressure at the outset of step S606 thereof.  It would have been obvious to do so for the purpose as taught by Burton in Column 7, lines 6-16 of allowing the patient to fall asleep before the treatment begins. 
Regarding claim 25, said blower of Mulcahy is further comprises  a flow detector (4f as per Paragraphs 48 and 50 of Mulcahy) connected to the processor and adapted to measure the airflow delivered to the patient (as per Paragraph 53), wherein the processor is further configured to perform the following steps: measure the air flow over a first period (measuring flow during non-REM sleep as per paragraph 54); measure the air flow over a second period (measuring during REM sleep as per Paragraph 54); detect an apnea or hypopnea event based on a deviation between the measured air flows; adjust the TP based on the detected apnea or hypopnea event (as per Paragraphs 53 and 54).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy and Burton as applied to claim 1 above, and further in view of Kwok et al., US 2009/0205662.   Mulcahy does not disclose said blower wherein he processor is further configured to perform the following step: if patient presses the start/stop button when T3 >= Tramp 1 then reset T3, stop delivering air pressure and return to step (b)(i).  Particularly it is unclear whether is, following reaching step S612 of Mulcahy, the snooze button were hit, if a return to S606 of Mulcahy, including stopping of delivery as taught by Burton as detailed regarding claim 1 above, would occur.
Kwok teaches a configuration (programming to receive commands as per paragraph 113) of a processor (15 in Figure 1 as per paragraph 57) of a CPAP blower (Figure 1 of Kwok) analogous to that of Mulcahy, whereby the device is controlled during pressure delivery to stop and restart (as per Paragraph 113).
Kwok and Mulcahy are analogous in that both are from the field of pressure delivery for treatment of sleep disordered breathing.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Mulcahy to comprise the stop and restart protocol of Kwok, specifically modifying the processor and snooze button of Mulcahy to stop delivering air pressure and return to step S606 of Mulcahy if patient presses the start/stop button when T3 >= Tramp 1.  It would have been obvious to do so for the purpose as taught by Kwok in Paragraph 114 thereof of allowing therapy to be temporarily stopped as desired by a patient and resumed. 

Claim 7, 13 , 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy and Burton as applied to claim1 above, and further in view of Baweja et al., US 2003/0142591.
Regarding claim 7, Mulcahy does not disclose said blower wherein the processor is further configured to perform the following steps: set a max number of snooze triggers (Nmax); set counter 
Baweja teaches a snooze mechanism (Figure 1, as per paragraph 19) whereby a 
max number of snooze triggers (Nmax) is set (maximum snooze quantity as per Paragraph 33); a counter set tor N=O (inherently, as per Paragraph 38 of Baweja whereby is determined if a designated maximum snooze quantity designated by a user (via 48 as per Paragraph 33 of Baweja) is reached thus necessitating counting starting at a quantity of zero); each time patient presses the start/stop button, increase N (as necessitated by determination of whether a maximum snooze quantity is met as per Paragraph 38); and when N>= Nmax, then ignore step (b)(ii) (continuing alarm behavior in Paragraph 38 of Baweja).
	Baweja and Mulcahy are analogous in that both are from the field of appliance controls with snooze features.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the processor of Mulcahy to comprise the configured to perform the following steps: set a max number of snooze triggers (Nmax); set counter N=O; each time patient presses the start/stop button, increase N; when N>= Nmax, then ignore step (b)(ii) of Baweja.  It would have been obvious to do so for the purpose as taught by Baweja in paragraph 33 of preventing unconscious, undesired activation of the snooze event.
Regarding claim 13, the modified processor of Mulcahy in view of Baweja is configured to set Nmax based on a user's input (as per Paragraph 33 of Baweja, maximum snooze quantity being designated by a user).
Regarding claim 20, Baweja teaches an exemplary maximum snooze quantity of 2 (as per Paragraph 38 of Baweja, and can be inputted by a user (selected ad per Paragraph 38) however the modified Mulcahy in view of Baweja does not disclose wherein Nmax is set between 3 and 6. The instant Application doesn't provide criticality for a numeric Nmax value as claimed, particularly in instant 

Regarding claim 22, Mulcahy does not disclose said blower wherein step (a) further comprises receiving a max number of snooze triggers (Nmax), and step (c) further comprises before performing step (c)(i), determining the number of times the patient presses the start/stop button exceeds Nmax, if so then return to step (b)(ii).
Baweja teaches a snooze mechanism (Figure 1, as per paragraph 19) whereby a max number of snooze triggers (Nmax) is set (maximum snooze quantity as per Paragraph 33); a counter set tor N=O (inherently, as per Paragraph 38 of Baweja whereby it is determined if a designated maximum snooze quantity designated by a user (via 48 as per Paragraph 33 of Baweja) is reached thus necessitating counting starting at a quantity of zero); each time patient presses the start/stop button, increase N (as necessitated by determination of whether a maximum snooze quantity is met as per Paragraph 38); and when N>= Nmax, then ignore step (b)(ii) (continuing alarm behavior in Paragraph 38 of Baweja).
	Baweja and Mulcahy are analogous in that both are from the field of appliance controls with snooze features.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the processor of Mulcahy to comprise the configured to 
Regarding claim 23, step (a) further comprises receiving a pre-snooze period (Tps) (in the modified Mulcahy as detailed regarding claim 1 above, wherein the blower is stopped at the outset of therapy as taught by Burton) and step (b) further comprises before performing step (b)(i), allowing Tps to elapse (as during progression from the stopped period of Burton to the pressure delivery of step S606 of Mulcahy).
Regarding claim 24, wherein step (a) further comprises receiving a snooze disable period (Tds) (receiving duration data 508 as shown in Figure 5, as per Paragraph 92 of Mulcahy), and step (c) further comprises before performing step (c)(i), determining if Tds has elapse since the patient presses the start/stop button in step (b) (following an initial event of the snooze button being hit as shown at 608 in Figure 6B of Mulcahy, prior to advancement to S612), and if so stop delivering air pressure and exit snooze procedure (as in the modified Mulcahy in view of Burton as detailed regarding claim 1 above, wherein the blower is stopped at the outset of S606 in Mulcahy, effectively outsize of the snooze procedure of S608 of Mulcahy).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785         

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785